Citation Nr: 0636150	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-02 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from October 1977 to April 
1984 and additional reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The veteran testified in a hearing before a VA decision 
review officer in March 2002.

The Board previously remanded this matter in August 2003 and 
January 2006.


FINDINGS OF FACT

Lumbosacral strain is related to active service.


CONCLUSION OF LAW

Lumbosacral strain was incurred in active duty service. 38 
U.S.C.A. §§ 1101, 1131, 5107, 5107A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A discussion addressing whether the mandates of the VCAA have 
been complied with is not warranted.  To the extent 
necessary, VA has fulfilled its duty to notify and to assist 
the veteran in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  In light of the 
determinations reached in this case, no prejudice will result 
to the veteran by the Board's consideration of this appeal at 
this time.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


II.  Analysis of Claim

The veteran alleges that he is entitled to service connection 
for lumbosacral strain.  He contends that his current back 
disability is related to back pain he reported during 
service.

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247 (1999).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In his hearing before a VA decision review officer in May 
2000, the veteran stated that he injured his back during 
service.  He testified that he sought medical treatment post-
service for low back pain, including cortisone injections in 
the upper lumbar region.

As noted previously, the veteran had active service from 
October 1977 to April 1984.   No back conditions were noted 
upon entrance into service.  The veteran was seen several 
times during service for complaints of low back pain.  
Records show that the veteran complained of back pain in 
August 1980  that reportedly occurred after moving a 
transistor.  Medication was prescribed and the veteran was 
advised against heavy lifting.  

In November 1982, the veteran again complained of low back 
pain.  He reported that the pain occurred when he grabbed a 
motorcycle to keep it from falling over.  The diagnosis was 
muscle strain.  He was given medication and advised against 
lifting.  In May 1983, the veteran reported a pulled muscle 
in his back.  He complained of pain and stiffness.  The 
diagnosis was muscle strain and spasm. 

The post-service evidence includes  a record of a VA spine 
examination in 2006, as well as VA outpatient treatment 
records and private treatment records.  There is no 
indication that degenerative changes of the lumbosacral spine 
were diagnosed during the initial post-service year such that 
a grant of service connection on a presumptive basis would be 
appropriate.  

Post-service records reflect that the veteran continued to 
report low back pain.  This complaint is noted in a March 
1995 outpatient records.  A September 1999 letter from a 
private physician notes  that the veteran has had ongoing 
problems with the lumbar spine.  VA outpatient records dated 
in 2002 show complaints of low back pain.   Private hospital 
records from October 2002 reflect that the veteran sought 
emergency treatment for complaints of back and tailbone pain 
following a reported assault.  A radiology reports includes 
an impression of a rudimentary disc at L1-L2. 

The veteran was afforded a VA examination in February 2006.  
The  VA physician noted review of the claims file.  The 
veteran's complaints included low back pain and stiffness.  
The veteran reported an in-service history of injuries to the 
low back .  He reported that these injuries were treated 
conservatively with limited duty and medications.  

Upon examination, the VA physician noted some flattening of 
the lumbosacral curve.   The examiner diagnosed low back 
strain with mild degenerative changes at L1-L2 and L2-L3.   
The VA examiner opined that the veteran's low back condition 
was as least as likely as not related to the injuries the 
veteran sustained while on active duty.

In view of the evidence,  the Board concludes that the 
evidence favors the veteran's claim for service connection 
for lumbosacral strain.  Lumbosacral strain was diagnosed 
during service.  Records reflect continuing treatment for 
lumbosacral strain following service, and a VA medical 
opinion found a positive nexus between the reported in-
service injuries and the present disability.  Accordingly, 
the claim of  service connection for lumbosacral strain is 
granted.  


ORDER

Service connection for lumbosacral strain is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


